        Case 3:20-cv-02731-VC Document 916 Filed 12/23/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,            Case No. 20-cv-02731-VC
              Plaintiffs,
                                                 ORDER REQUIRING RESPONSE TO
        v.                                       MOTION FOR TRO
 DAVID JENNINGS, et al.,                         Re: Dkt. No. 911
              Defendants.

      The defendants are ordered to file a response to the motion for a TRO by 6 p.m. tonight.



      IT IS SO ORDERED.

Dated: December 23, 2020
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
